ARNOLD, Circuit Judge,
concurring in part and dissenting in part.
Because I believe that the evidence was sufficient, though perhaps only barely so, to make a jury issue as to the willful and wanton conduct of defendant’s insured, I respectfully dissent from part I of the Court’s opinion. I would affirm the judgment of the District Court.
This case comes to us on appeal from a judgment entered on the verdict of a jury. Both the trial court and this Court have power to reject that verdict and enter judgment n.o.v., but the power should be exercised with great restraint. Our reviewing function in this situation is circumscribed, and we owe more deference to the verdict of a jury than to any other factfinder. In addition, the question presented here, whether a rational jury could have found willful and wanton conduct, viewing all of the evidence in the light most favorable to the plaintiff, is governed by Arkansas law. The District Court refused to set aside the jury’s verdict, thus announcing its view of the law of its own state, and we normally defer to such decision.
Here, there is no opinion of the Supreme Court of Arkansas directly in point. The cases go both ways, and the fact situation shown by this record is not exactly like any that the Supreme Court of Arkansas has faced. Certainly the jury would have been well within its rights to find no willful or wanton conduct here, but I believe that the opposite is also true. The verdict of the jury represents essentially the moral judgment of the community that this particular trailer was so obviously dangerous that allowing the hayride to proceed, with full knowledge of the danger, could properly be characterized as willful or wanton. I do not believe that this characterization of the conduct of the insured is sufficiently shocking or egregious to enable us to set aside the jury’s finding.
Since the Court has ruled otherwise, however, I deem it appropriate to add that I agree with and join in part II of the Court’s opinion. It was error not to submit to the jury the question whether plaintiff was a guest, and this question should be submitted, under appropriate instructions, at the new trial that will occur on remand.